Citation Nr: 1243124	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-09 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a bilateral knee disability. 

In November 2010 and July 2011, the Board remanded this matter for further development. 

By rating action in July 2011, the Appeals Management Center granted service connection for a right knee disability described as degenerative joint disease (DJD).  This is a full grant of the benefit sought for the right knee.  


FINDING OF FACT

The Veteran has a current left knee disability, identified as degenerative changes and knee strain,  as the result of in-service injuries.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability are met.  38 U.S.C.A. § 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's claim for service connection has been denied largely on the basis that he does not have a current left knee disability.  The requirement for a current disability is satisfied if there is evidence of the current disability at any time since the filing of the claim for service connection, even if the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran's claim for service connection was received in February 2005.  A VA X-ray examination in February 2005 was interpreted as showing small osteophyts and a mild decrease in the medial tibiofemoral and patellofemoral joint space.  The impression was mild degenerative changes.  VA outpatient treatment records show that he complained of knee pain when seen in March, April and July 2005, and April 2006.  At a VA examination in December 2010, the examiner acknowledged that the 2005 X-ray had shown mild degenerative changes, but found no current left knee disability.

At an examination in August 2011, the examiner noted that the Veteran reported no left knee complaints other than infrequent episodes of pain and that no disability was demonstrated on examination.  An X-ray examination was interpreted as showing slight degenerative changes, but the examiner found this to be an "incidental finding" that was different from the osteophytes noted on the 2005 X-ray examination.  

Although the August 2011 examiner provided an opinion that there was no left knee disability on the current examination, the record shows that there were osteophytes and episodes of left knee pain since the Veteran's claim.  This evidence weighs in favor of a finding that he has had a current disability since the time of his claim.  Accordingly, a current disability is demonstrated.  McClain.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury.  With the exception of the entrance examination and medical history, the Veteran's service treatment records are unavailable.  This creates a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist him in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran has reported left knee injuries in service, beginning with a fall into a "pot hole" during field training.  He has reported that episodes of left knee pain continued since those injuries.  He is comptent to make these reports, because they involve personally observable events.  38 C.F.R. § 3.159(a) (2012).  His reports are buttressed by a service personnel record that shows that in June 1978, he was placed on a profile precluding physical activities, including standing, running, jumping, or physical fitness testing.  There is no explicit evidence contradicting the Veteran's reports.  Hence, they are deemed credible.

His competent and credible reports provide evidence of an in-service injury and a continuity of symptoms linking the current disability to service.  The elements for service connection are established; accordingly, the appeal is granted.


ORDER

Service connection for a left knee disability manifested by osteophytes, degenerative changes and pain; is granted.

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


